DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 2 and 4 are objected to because of the following informalities:
In claim 1, line 2, “a first direction side and” should be - - a first direction and - -.
In claim 1, line 4, “a second direction side opposite” should be - - a second direction opposite - -.
In claim 1, line 8, “the first or second direction” should be - - the first direction or the second direction - -.
In claim 1, line 10, “a second direction side of” should be - - the second direction of - -.
In claim 1, line 16, “the first direction side of” should be - - the first direction of - -.
In claim 2, line 4, “the second direction side of” should be - - the second direction of - -.
In claim 4, line 3, “the outer side” should be - - an outer side - -.
In claim 4, line 6, “an outer side” should be - - the outer side - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reasoner (US Patent No. 7,927,036), in view of Kobayashi et al. (US Patent No. 8,845,026) and Pasbrig (CH 676,489).
Regarding claim 1, Reasoner discloses a connecting device for cables, the device comprising: 
a connecting portion including a connecting unit provided therein to connect the first cable and one end of a second cable thereto and to be slidingly movable in the first or second direction (see annotated Figs. 1 and 2);
wherein a latching-step provided on a connecting protrusion coupled to the first cable is inserted into an inner side of the first direction side of the connecting unit and, after elastically deforming a latching-plate provided on an inner surface of the connecting unit, is fixed to the latching-plate of being restored (see annotated Figs. 1 and 2).  
Reasoner does not disclose a cable connected to a folding unit of a seat of a first direction side and a cable connected to a switch portion at a second direction side opposite to the first direction.  However Kobayashi et al. teaches a cable (41A) connected to a folding unit of a seat (1) of a first direction side and a cable (41A) connected to a switch portion (40) at a second direction side opposite to the first direction (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a connecting portion to the cable of Kobayashi in order to be able to connect and disconnect the cable between the seat and switch portion.
Also Reasoner does not disclose a length adjusting portion configured to connect an opposite end of the second cable to the third cable to each other.  However Pasbrig teaches a length adjusting portion (1) configured to connect an opposite end of the second cable (16) to the third cable (11) to each other (see Fig. 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a length adjusting portion to the cable of Kobayashi in order to be able to adjust the cable length between the seat and switch portion.

    PNG
    media_image1.png
    471
    815
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677